DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,919,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s Amendment filed on 01/31/2022 regarding claims 1-17 is fully considered. Of the above claims, claim 2 has been canceled; claims 1, 3, 6-7, 10 and 15-17 have been amended.
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1 and 3-9 is the inclusion of the limitations of a drawing and erasing apparatus that include a light source section that includes a plurality of laser elements different from each other in emission wavelengths; a multiplexer that multiplexes a plurality of types of laser light beams outputted from the plurality of laser elements; a scanner section that performs scanning with multiplexed light outputted from the multiplexer on a reversible recording medium including a plurality of recording layers, the plurality of recording layers being reversible and 
The primary reason for allowance of claims 10-17 is the inclusion of method steps of an erasing method that include multiplexing laser light beams outputted from a plurality of laser elements different from each other in emission wavelengths; and performing, with multiplexed light, overlapping scanning of a predetermined region on a reversible recording medium including a plurality of recording layers, the plurality of recording layers being reversible and different from each other in developed color hues; and switching, by a switching section, an optical system constituting the multiplexer when drawing to write information on the reversible recording medium is performed and when erasure is performed. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5 February 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853